Citation Nr: 0933623	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-13 011 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected left shoulder 
adhesive capsulitis, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The Veteran, his sister, and a neighbor


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The January 1998 rating decision continued the Veteran's 
service-connected left shoulder disability at 30 percent 
disabling.  The Veteran filed a notice of disagreement with 
the January 1998 rating decision.  A statement of the case 
(SOC) was issued in April 1999 which increased the Veteran's 
service-connected disability to 40 percent disabling.  The 
Veteran indicated his continued dissatisfaction with the 
assigned rating when he submitted his timely substantive 
appeal (VA Form 9) in June 1999.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The Veteran presented testimony to the undersigned Veterans 
Law Judge at a personal hearing, which was held by means of 
video teleconferencing, in August 1999.   The transcript of 
the hearing is associated with the Veteran's claims folder 
and has been reviewed.

The increased rating claim was remanded by the Board in 
December 2000 and December 2003 for further evidentiary and 
procedural development.  After this development was 
completed, the case was returned to the Board.  In the 
interim, an October 2002 rating decision denied the Veteran's 
claim for TDIU, and the Veteran indicated his disagreement 
with that decision.

In a decision dated March 9, 2006, the Board denied the 
Veteran's claim of entitlement to an increased disability 
rating for the left shoulder disability.  At that time the 
Board also remanded the issue of entitlement to TDIU so that 
an SOC could be issued. 

The Veteran appealed the Board's March 2006 determination as 
to the increased rating claim to the United States Court of 
Appeals for Veterans Claims (the Court).  In March 2007, 
counsel for the Veteran and the Secretary of VA (the parties) 
filed a Joint Motion for Partial Remand (Joint Motion).  In 
that Joint Motion, the parties noted that the Veteran did not 
contest the assigned schedular disability rating.  The 
parties asserted, however, that the Board had failed to 
provide adequate reasons and bases for its finding that an 
increased disability rating was not warranted for a left 
shoulder disability on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b).  See the March 2007 Joint Motion for 
Partial Remand, page 4.  An Order of the Court dated March 
13, 2007 granted the motion and remanded the Veteran's 
increased rating claim solely for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) 
(2008).  Accordingly, the Board has characterized the issue 
as stated on the title page of this decision.  

The case was subsequently remanded in October 2007 for 
compliance with the prior remand instructions that an SOC be 
issued for the TDIU claim.  Such was accomplished in March 
2008, and the Veteran perfected an appeal of that issue with 
the timely submission of his substantive appeal in April 
2008.  

The case was again remanded in March 2009 to schedule the 
Veteran for a videoconference hearing before the Board 
pursuant to his request.  

The Veteran presented testimony for a second time by means of 
video teleconferencing before the undersigned in July 2009.  
The transcript of the hearing is associated with the 
Veteran's claims folder and has been reviewed.  

Additional evidence has been received from the Veteran since 
the July 2009 Board hearing, which was accompanied by a 
waiver of the Veteran's right to initial RO consideration of 
the evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.

REMAND

In the March 2007 Joint Motion, the parties noted that the 
Veteran sought extraschedular consideration based upon a June 
2001 medical examination which determined that the Veteran's 
left shoulder disability caused him to be unemployable in the 
fields of moderate to heavy labor as well as in any 
occupation which would require work at the shoulder level, 
such as reaching and climbing ladders.  The parties also 
noted that the record contained evidence that the Veteran had 
worked almost exclusively in jobs requiring manual labor.  
The parties further concluded that, given the Veteran's work 
history and the findings in the June 2001 examination 
describing the limitations on the types of employment that 
the Veteran could undertake, the Board in its March 2006 
decision did not provide adequate reasons and bases in 
finding that referral for extraschedular consideration was 
not warranted.  

The Court set forth a three-step analysis for determining 
whether referral for extraschedular consideration is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
see also Barringer, 22 Vet. App. at 244-46.  The threshold 
factor for extraschedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
and the established criteria found in the rating schedule for 
that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate and no referral is required.  In the second step, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by 38 C.F.R. § 
3.321(b)(1) (i.e., marked interference with employment and 
frequent periods of hospitalization).  Id. at 116.  When the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such 
as marked interference with employment or frequent periods of 
hospitalization, then, third, the case must be referred for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

Initially, the Board notes that the 40 percent evaluation 
assigned for the Veteran's left shoulder disability 
represents the maximum available schedular rating under 
Diagnostic Code 5200.  After reviewing the record, the Board 
finds that the evidence satisfies the criteria under section 
38 C.F.R. § 3.321(b)(1).  Although it is noted that the 
Veteran failed to appear for examinations scheduled in March 
2004 and May 2005, the available medical evidence of record 
indicates that the Veteran's left shoulder disability has 
caused occupational limitations that are more severe than 
those contemplated by the current schedular evaluation.  For 
example, as discussed by the parties in the Joint Motion, the 
Veteran's work history has primarily consisted of jobs 
requiring manual labor (e.g., construction) and the June 2001 
medical examiner concluded that the Veteran's left shoulder 
disability resulted in unemployability in trades of moderate 
to heavy labor or jobs that would require work about shoulder 
level involving reaching and climbing ladders.  More 
recently, in an August 2008 VA treatment record, the 
Veteran's treating physician (Dr. R.T.) wrote that the 
Veteran should be at permanent light duty status due to his 
left shoulder disability.  The Veteran also wrote in a letter 
received in February 2009 that, although he has degrees and 
training in automotive technology and diesel engines and 
welding, he is not able to work due primarily to his left 
shoulder disability.  In light of the foregoing, the Board 
finds that this case presents an exceptional disability 
picture and the regular schedular standards are inadequate.

In sum, the above evidence raises the possibility that the 
Veteran's service-connected left shoulder disability impacts 
his employment beyond the level contemplated by the rating 
schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(listing the schedular criteria for rating ankylosis of the 
scapulohumeral articulation).  Therefore, the issue of 
entitlement to an increased disability rating on an 
extraschedular basis for service-connected left shoulder 
adhesive capsulitis is remanded for referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service in accordance with 38 C.F.R. § 
3.321(b)(1).

The Board further notes that the Veteran's left shoulder 
disability is his only service-connected disability.  The 
current disability rating of 40 percent fails to meet the 
schedular percentage standards of 38 C.F.R. § 4.16(a) for a 
TDIU.  Thus, the Board notes that the TDIU claim is 
inextricably intertwined with the outcome of the increased 
rating claim being remanded for extraschedular consideration.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating 
that two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  Moreover, 
the Board finds that if, after extraschedular consideration 
of the Veteran's increased rating claim, the Veteran still 
does not meet the schedular requirements for a TDIU, then the 
RO should refer the Veteran's TDIU claim to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of entitlement to a 
TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding VA 
treatment records and progress reports 
from September 2008 to the present located 
at the VA Long Beach Medical Center or any 
other VA facility where the Veteran has 
received treatment for his service-
connected left shoulder disability.  If no 
records are available or the search 
otherwise yields negative results, such 
should be stated for the record.  The 
Veteran and his attorney should also be 
informed of the negative results in 
accordance with 38 C.F.R. § 3.159(e).

2.  After associating any newly obtained 
treatment records with the claims folder 
and completing any other development 
deemed warranted, refer the case to the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the 
Veteran's service-connected left shoulder 
adhesive capsulitis under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

3.  If, after extraschedular consideration 
of the Veteran's left shoulder disability, 
the Veteran still does not meet the 
schedular requirements for a TDIU, refer 
the Veteran's TDIU claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of entitlement to a TDIU on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  

4.  Following completion of all indicated 
development, readjudicate the issues of 
entitlement to an increased disability 
rating on an extraschedular basis for 
service-connected left shoulder adhesive 
capsulitis and entitlement to a TDIU to 
include consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b), in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his attorney.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



